1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   PATTY LYNN MARTIN,                                        )   Case No.: 1:16-cv-1676 - JLT
                                                               )
12                     Plaintiff,                              )   ORDER GRANTING THE COMMISSIONER AN
                                                               )   EXTENSION OF TIME
13            v.                                               )
                                                               )   (Doc. 26)
14   ANDREW M. SAUL1,                                          )
     Commissioner of Social Security,                          )
15                                                             )
                       Defendant.                              )
16                                                             )
17            The Commissioner filed a stipulation of the parties for an extension of thirty days to file a

18   response to Plaintiff’s request for attorney fees. (Doc. 26) The Commissioner asserts the extension is

19   necessary due to counsel’s “chronic health issues,” family leave, and workload. (Id. at 1) Based upon

20   the stipulation of the parties, the Court ORDERS:

21            1.       Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

22                     than September 9, 20192; and

23   ///

24   ///

25   ///

26
              1
27              This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
              2
28              If the Commissioner fails to file a response by this deadline, the request for fees will be evaluated without input
     from the Commissioner.

                                                                    1
1         2.    Any brief in reply SHALL be filed no later than September 16, 2019.

2
3    IT IS SO ORDERED.

4      Dated:   August 13, 2019                        /s/ Jennifer L. Thurston
5                                               UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
